Citation Nr: 1712468	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-23 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a videoconference Board hearing to be held at the RO.  See VA Form 9 of August 2012; September 2012 filing of the Veteran.  In February 2014, the Veteran was notified that a videoconference hearing at the RO had been scheduled for April 9, 2014.  In March 2014, the Veteran was notified that the hearing had been rescheduled for June 10, 2014.  The Veteran failed to report to the June 2014 hearing and has not submitted a motion requesting a new hearing.  Therefore his request for a Board hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702 (d), 20.704(d) (2016).

In December 2014, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  See 38 C.F.R. § 3.159(c)(4) (2016); Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds the February 2016 VA examination report to be inadequate for the evaluation of all of the Veteran's symptoms noted in the record.  Therefore a new examination is necessary.  See 38 C.F.R. §§ 3.159(c)(4), 19.9 (2016); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Nonservice-connected pension is payable to a veteran who served for 90 days or more during a period of war, meets certain income and net worth criteria, and is permanently and totally disabled due to nonservice-connected disability not the result of his or her own willful misconduct.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (a)(3) (2016); Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  Under the analytical framework to be applied in pension cases, VA has a duty to ensure that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

Where the claimant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16 and are permanent in nature, a determination should be made whether such disabilities render the claimant incapable of substantially gainful employment.  See 38 U.S.C.A. § 1521 (a) (West 2014); 38 C.F.R. §§ 3.321 (b)(2), 4.17 (2016).  To meet the percentage requirements of 38 C.F.R. § 4.16, the claimant must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more.

By its remand of December 2014, the Board ordered the AOJ to obtain VA medical examinations necessary to determine whether the Veteran is permanently and totally disabled for pension purposes.  The Board finds the February 2016 VA examination report is inadequate with respect to the Veteran's back, shoulder, and hypertension symptoms, because the report does not contain the full diagnostic testing needed for the Board to rate those claimed disabilities.  Remand is also required pursuant to Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which relates to limitation of motion of the arm, a 20 percent evaluation is warranted for motion of the major arm limited to shoulder level.  A 30 percent rating is assignable for motion of the major arm limited to midway between the side and shoulder level.  A maximum 40 percent rating is assignable for the major upper extremity, when motion is limited to within 25 degrees from the side.  The standard ranges of motion for shoulder abduction and forward elevation (flexion) are 180 degrees.  See 38 C.F.R. § 4.71, Plate I (2016).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237, which relates to lumbosacral or cervical strain, a compensable rating requires evidence showing forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

In order to initially determine whether the Veteran meets the schedular requirements of 38 C.F.R. § 4.16, the Board requires all indicated diagnostic testing relating to the nature and severity of the possible joint disabilities raised by the record.

A VA treatment record of July 2013 notes osteoarthritic change in both sacroiliac joints.  The February 2016 VA examiner noted the Veteran's report of occasional low back pain, especially with heavy lifting, and the Veteran's use of a back brace when lifting.  The examiner did not conduct range-of-motion (ROM) testing as to the spine, and there is no ROM testing of the Veteran elsewhere in the medical record.

With respect to the Veteran's right shoulder, the February 2016 VA examiner noted that, in September 2012, the range of motion of the right shoulder was within normal limits, and imaging results at that time showed some ossification of the coracoclavicular ligament and degenerative change in the acromioclavicular joint.  No ROM testing as to the shoulder was conducted as part of the February 2016 VA examination.  The Veteran reported to the February 2016 examiner that his right shoulder still bothers him and that he sometimes has difficulty raising his arm above his head.  Thus it appears that the Veterans' shoulder symptoms may have worsened since September 2012, when the range of motion for the right shoulder was found to be normal.  See February 2016 VA examination report.

The February 2016 VA examination is also not adequate with respect to the Veteran's hypertension.  The examiner did not take a blood pressure reading.  The examiner noted the Veteran's medical records confirmed the Veteran's report that his hypertension was under control with medication.  The examiner found that the Veteran's hypertension has no functional impact.  See February 2016 VA examination report.

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

The Veteran takes lisinopril daily for hypertension.  See August 2014 VA treatment record.  VA treatment records indicate the following blood pressure readings: 122/72 (November 2015); 108/64 (February 2015) 150/80 (August 2014); 126/65 (October 2013) 133/78 (February 2013).

In this case, where the last blood pressure test of record dates from three months previously, it appears that an adequate examination for hypertension requires not merely relying on historical blood pressure readings, but also taking a current blood pressure reading.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination).


Accordingly, the case is REMANDED for the following action:

1. Obtain up-to-date VA treatment records.

2. Schedule the Veteran for an appropriate VA medical examination to assess the current severity of all orthopedic and neurological aspects of any back disability and any right shoulder disability.  The Veteran's electronic claims file must be reviewed in conjunction with the examination.  All appropriate tests necessary for the application of a disability rating by a rating official should be accomplished, and all clinical findings should be reported in detail.

The examiner must give a full description of any limitation of activity imposed by the Veteran's back and right shoulder symptoms and offer an opinion as to the functional impact on employment caused by any back or right shoulder disability.  The examiner should render an opinion as to what effect the disabilities have on the Veteran's ability to function in a work setting and to perform work tasks.  In particular, the effect of any pain on employability should be discussed. The examiner must state whether disabling conditions are susceptible to improvement through appropriate treatment.  The factors upon which the opinions are based must be set forth.

All opinions provided must be thoroughly explained, and a rationale for any conclusion reached should be provided.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his hypertension.  The examiner should review the electronic claims file (Virtual VA and VBMS).

All tests and studies deemed necessary by the examiner should be performed.  The examiner must give a full description of any limitation of activity imposed by the Veteran's hypertension and offer an opinion as to the functional impact on employment caused by hypertension.  The examiner should render an opinion as to what effect the disability has on the Veteran's ability to function in a work setting and to perform work tasks.  In particular, the effect of any pain on employability should be discussed.  The examiner must state whether the disabling condition is susceptible to improvement through appropriate treatment.  The factors upon which the opinions are based must be set forth.

The examiner must provide an assessment of the Veteran's functional limitations due to hypertension as they may relate to the Veteran's ability 

A complete rationale should be given for all opinions and conclusions expressed in the report.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




